Opinion by
Johnson, J.
At the trial it was established that the merchandise was entered at a 50 percent discount, but appraised at a 30 percent discount, and that the petitioner had made full disclosure to the appraiser enabling him to apply the lesser discount. An appeal for reappraisement was filed but before it came to trial, the importer obtained the knowledge that the value used by the appraiser was based upon the greater number of sales in America. Consequently, the reap-praisement proceedings were abandoned. From the evidence presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.